Bridges, J.
(dissenting in part) — I concur in all that is said in the foregoing opinion except that the respondent is entitled to only nominal damages. As I read it, the court holds that the vendor, having elected to resell, was bound to do so within a reasonable time, and since it did not do so, it can recover only nominal damages, notwithstanding the testimony shows, and the court concludes, that the market value at the time the sale should have been made was fifteen cents per dozen less than the contract price. I do not think this the correct measure of damage, nor the one supported by the authorities. The purpose of resale is two-fold; first, to protect the vendor from loss; and second, to fix, or at least create evidence of, the market value at the time of the breach; the measure of damage being the difference between the contract price and the market price at the time and place of delivery. If the resale is not fairly and diligently made, then it simply fails to fix the market price. But this, in my opinion, is no reason why it cannot be proven in any other way. Here it is found that such market value was fifteen cents per dozen less than the contract price, and I am of the opinion that the respondent is entitled to recover that sum instead of nominal damages. Pratt v. Freeman & Sons Mfg. Co., 115 Wis. 648, 92 N. W. 368; Scott Lumber Co. v. Hafner-Lotham Mfg. Co., 91 Wis. 667, 65 N. W. 513; Mendel v. Miller, 126 Ga. 834, 56 S. E. 88, 7 L. R. A. (N.S.) 1184; White Walnut Coal Co. v. Crescent Coal & Mining Co., 254 Ill. 368, 98 N. E. 669, 42 L. R. A. (N.S.) 669; and particularly the note at page 683; Brooke v. Robson, 3 Ga. App. 136, 59 S. E. 323.